UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2093



WILLIAM TRACY OWENS,

                                           Plaintiff - Appellant,

         versus

WARREN MASSENBURG,

                                            Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, District
Judge. (MISC-93-187-5)


Submitted:   January 18, 1996         Decided:     February 15, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


William Tracy Owens, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on February 7, 1994; Appellant's notice of

appeal was filed on May 5, 1995. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore deny

leave to proceed in forma pauperis and dismiss the appeal. We dis-

pense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2